                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


UNITED STATES OF AMERICA,

                       Respondent,
                                               Case No. 19 CV 5003
           v.
                                               Judge Harry D. Leinenweber
MICHAEL COSCIA,

                      Petitioner.



                       MEMORANDUM OPINION AND ORDER

      For the reasons stated herein, Petitioner Michael Coscia’s

Section 2255 Amended Motion (Dkt. No. 5) and Motion for Discovery

(Dkt. No. 9) are denied.

                                I.   BACKGROUND

      On October 26, 2015, Petitioner proceeded to a jury trial on

twelve counts of commodities fraud and spoofing, in violation of

Title 18, U.S.C. § 1348 and Title 7, U.S.C. §§ 6c(A)(5)(C) and

13(a)(2). The jury found Petitioner guilty on all counts, and the

Court   sentenced     Petitioner     to   36    months’   imprisonment.     After

losing the direct appeal of his conviction, Petitioner has now

filed an amended motion under 28 U.S.C. § 2255, seeking to vacate,

set   aside,    or   correct   his   conviction     and   sentence.   His   main

contentions are that: (1) his trial counsel had an actual conflict

of interest that adversely affected the attorney’s performance;
and (2) his counsel’s performance was objectively deficient in

various ways that prejudiced him to the extent that there was a

reasonable probability that the results of his trial would have

been   different.    Petitioner      also    asks   for   leave   to   conduct

discovery.

                               II.   DISCUSSION

                          A.   Conflict of Interest

       Petitioner was represented at the trial by attorneys of the

law firm of Sullivan and Cromwell (“SC”), a well-known New York

firm. SC, a firm with hundreds of lawyers scattered around the

country, has an extensive legal practice involving the commodities

industry. It turns out that SC, at the time of the trial, had an

ongoing professional relationship with the International Exchange

(“ICE”), one of the commodity markets where Petitioner traded, and

in the past had professional relationships with other entities,

such as Citadel, D.E. Shaw, and GSA Capital, all of whom provided

witnesses    who   gave    testimony   for    the   Government.    Petitioner

contends that SC, by representing him at trial where he confronted

witnesses employed by entities that were simultaneously or were

previously represented by SC lawyers, without disclosing such

representation, created a conflict of interest for SC attorneys

when they were called upon to cross examine these witnesses, and

which conflict of interest adversely affected their performances.


                                     - 2 -
Petitioner cites Cuyler v. Sullivan, 446 U.S. 335, 349 (1980), and

Rosenwald v. United States, 898 F.2d 585, 587 (7th Cir. 1990), for

the      proposition    that   when    a     defendant      establishes    an    actual

conflict of interest, he need only show that the conflict of

interest adversely affected his lawyer’s performance.

         The Government contends that this claim falls short because

Petitioner has not shown that the SC attorneys were aware of the

simultaneous representation, that the conflict had an adverse

effect      on   the   attorneys’     performance,          nor   that   there   was    a

“reasonable likelihood that counsel’s performance somehow would

have been different” without the conflict. Gonzales v. Mize, 565

F.3d      373,   384    (7th   Cir.    2009)        (citation      omitted).     It    is

considerably easier to establish an adverse effect than it is to

show prejudice. Id.

         The   Government’s    first       argument    is    wrong   factually.       The

Petitioner has in fact provided evidence that Kenneth Raisler, a

SC partner that participated in the trial, was actively engaged in

providing legal services to ICE at the time of the trial. (See Ex.

A   to    Petitioner’s    Reply,      Dkt.    No.    8.)    However,     the   evidence

establishing the conflict of interest fails to demonstrate that




                                           - 3 -
this    joint   representation        “adversely      affected”        his   lawyer’s

performance.

       Petitioner argues strenuously that Raisler’s simultaneous

representation did affect SC’s performance, and he cites what he

considers SC’s shortcomings: the failure properly to investigate

or    cross-examine    the    ICE     witness   concerning       the    analysis    of

Petitioner’s      trading     activities     and   the    data       underlying    the

summary charts ICE prepared for the Government, all of which the

Government relied on to show that Petitioner’s trading activity

made him an outlier among active traders on the ICE; the failure

to insist on production of requested data from ICE and SC’s

agreement to settle for a fraction of the requested data; the

failure to obtain algorithm program logics for some of the other

entities    who    were      called    to   testify      and    which    Petitioner

specifically asked SC to obtain; and the failure to obtain certain

documents from Citadel relevant to the impact of spoofing on

Citadel’s trades.

       The problem with these alleged shortcomings is similar to the

problem with the alleged shortcomings presented by Petitioner in

his unsuccessful motion for a new trial based on newly discovered

evidence. (See United States v. Coscia, No. 14-CR-00551, Mot. For

New    Trial,   Dkt.   No.    219.)    In   that   motion      the    alleged   newly

discovered evidence was essentially the same as what Petitioner


                                        - 4 -
now contends his counsel failed to obtain due to the alleged

conflict      of   interest.        The   fact     of    the     matter    is    that   the

information        newly    discovered      after       trial     and   which     was   not

discovered by his attorneys prior to the trial was immaterial to

the defense that was presented at trial. See United States v.

Coscia, No. 14 CR 551, 2019 WL 2121287 (N.D. Ill. May 15, 2019)

(denying Petitioner’s motion for new trial).

      At trial, Petitioner’s defense was to acknowledge his trading

activity, which was testified to by employees of ICE and the other

entities he claims created the conflict. See United States v.

Coscia,    866      F.3d     782,    786-87      (7th      Cir.    2017)     (describing

Petitioner’s        trading    activity       in        detail    and     affirming     his

conviction), reh'g and suggestion for reh'g en banc denied (Sept.

5,   2017),    cert.       denied,    138   S.     Ct.    1989    (2018).       Petitioner

attempted to justify his trading activities as being wholly legal

and proper. He presented this defense through direct examination

when he took the stand in his own defense and was subject to cross

examination, and through the testimony of his expert witness who

opined that Petitioner’s trading activity was legal and wholly

above board.       His defense was that each and every order he placed,

both large and small, was a legitimate order that was capable of

being filled prior to cancelation.                 As explained by his counsel in

her closing argument, Petitioner’s defense was that he “placed


                                          - 5 -
real orders that were exactly that, orders that were tradeable.”

(United States v. Coscia, No. 14-CR-00551, 11/3/15 Trial Tr. at

1472.) The problem was that the jury did not buy this defense.

Therefore, Petitioner has failed to demonstrate that the alleged

conflict adversely affected SC’s representation of him.

                            B. Ineffective Assistance

      As   an   alternative         argument   Petitioner      attempts    to   claim

ineffective assistance under Strickland v. Washington, 466 U.S.

668   (1984).     Under     this     case   Petitioner     must     show   that   his

attorney’s representation fell below an objective standard of

reasonableness and that the deficient performance was prejudicial.

Id. at 687-88. There is a strong presumption that counsel was

effective.      United States v. Pergler, 233 F.3d 1005, 1008-9 (7th

Cir. 2000). In addition, Petitioner must demonstrate, but for the

professional errors, “there is a reasonable probability” that the

result of the proceedings would have been different. Strickland,

466   U.S.   at     694.    Petitioner      cannot    establish     either   of   the

Strickland prongs.

      Here we have the common situation where an attorney, analyzing

the factual situation faced by the client, concludes that the

client     stands    a     better    chance    of    success   by   admitting     the

underlying actions alleged to have been taken by the client which

appear to be easily provable, and instead argue to the jury that


                                        - 6 -
the actions do not amount to a crime. Even assuming that the so-

called   ICE    charts    setting     forth    Petitioner’s   alleged    trading

activity were in some respects not totally accurate (they were

reasonably so, see Coscia, 2019 WL 2121287, at *2), it was a proper

strategic      decision   to   admit    to     the   substance    and   deny   the

illegality.      Certainly, a counter strategy might have been to sit

by quietly and force the Government to prove him guilty, without

assisting      the   Government     with      his    testimony.   However,     the

Petitioner decided to testify in his own defense and acknowledge

his trading activity.          He does not contend that his lawyers did

not adequately explain the risks of taking the stand in his own

defense or that he did not in fact understand the risks in so

doing. The Court concludes that the decision to contest the alleged

illegality of Petitioner’s trading activities rather than contest

the activities themselves was an objectively reasonable decision

to make and there is no reasonable probability that the outcome

would have been different, if another strategy was adopted.

     Petitioner raises several other alleged deficiencies in SC’s

representation, but none are either objectively unreasonable or

prejudicial.

                               III.    CONCLUSION

     For the reasons stated herein, Petitioner Michael Coscia’s

Section 2255 Amended Motion (Dkt. No. 5) is denied. Petitioner


                                       - 7 -
also moved for leave to conduct additional discovery related to

the claims alleged in his Section 2255 Motion; because the Court

is denying the Petitioner’s Section 2255 Motion, there is no need

for discovery.   The Motion for Discovery (Dkt. No. 9) is denied.



IT IS SO ORDERED.




                                       Harry D. Leinenweber, Judge
                                       United States District Court

Dated: 12/12/2019




                               - 8 -
